Citation Nr: 0505659	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  95-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as the result of Agent Orange exposure.

2.  Entitlement to service connection for a respiratory 
disorder, to include as the result of Agent Orange exposure.

3.  Entitlement to service connection for myasthenia gravis, 
to include as the result of Agent Orange exposure.

4.  Entitlement to service connection for porphyria cutanea 
tarda, to include as the result of Agent Orange exposure.

5.  Entitlement to service connection for chloracne, to 
include as the result of Agent Orange exposure.

6.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1994.  The case was previously remanded by the 
Board in July 1998.

For reasons expressed below, the issues of service connection 
for hypertension and a psychiatric disorder are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. 


FINDING OF FACT

Myasthenia gravis, a chronic respiratory condition, 
chloracne, and porphyria cutanea tarda were not shown in 
service, within a year of separation, and are not currently 
shown.  





CONCLUSION OF LAW

Myasthenia gravis, a chronic respiratory condition, 
chloracne, and porphyria cutanea tarda were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  After the VCAA was enacted, in March 2002, the RO 
sent the veteran a letter informing him of the change in the 
law resulting from the VCAA.  Although this letter was sent 
to the veteran after the November 1994 rating decision on 
appeal, the RO decision was already decided and appealed by 
the time the VCAA was enacted.  As a result, the RO did not 
err in failing to provide such notice, and the veteran has 
had proper notice since then.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this regard, letters dated in March 2002 and June 2003 
letter informed him of the evidence necessary to substantiate 
his claims, and of his and VA's respective obligations to 
obtain specified different types of evidence.  Although he 
was not explicitly told to submit all pertinent evidence in 
his possession, the detailed explanation contained in that 
letter served to convey that information.  The July 1995 
statement of the case, and supplemental statements of the 
case dated in March 2002, July 2003, and March 2004 also 
informed the veteran of the evidence necessary to 
substantiate his claims, of the relevant legal authority, and 
of the reasons his claims were denied.  Thus, the Board finds 
that the notice provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, to the extent 
available, and VA examinations have been conducted.  In view 
of the foregoing, the Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that both the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's 
claims.

Service connection

The veteran's period of active service included service in 
Vietnam from January 1969 to February 1970.  He claims that 
he was exposed to Agent Orange in service, and that he was 
treated for chloracne, porphyria cutanea tarda, and 
myasthenia gravis in service, or shortly thereafter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran who served 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service incurrence for specified diseases, including 
respiratory cancers, will be presumed if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  With 
respect to skin conditions, the specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, and porphyria cutanea tarda (whose symptom complex 
includes skin conditions).  For these diseases, the 
presumption of service connection only applies if manifested 
to a degree of 10 percent within a year of the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2004).  Myasthenia 
gravis and respiratory disorders, other than cancer, are not 
among the diseases presumptively associated with Agent Orange 
exposure.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In order to address points two and three, a medical diagnosis 
of a current disability must be shown.      

Service medical records show that in August 1969, the veteran 
was treated for a maculo-papular rash on his back, chest, and 
shoulder, as well as depigmentation.  The impression was 
tinea corpus.  He was treated with medicated lotions, and no 
further mention of a skin condition was noted in the service 
medical records.  The separation examination in February 1970 
did not contain any complaints or abnormalities pertaining to 
the skin.   

On a VA examination in March 1970, the skin was normal, as 
were cardiovascular and respiratory systems.  

VA medical records show that the veteran was treated in July 
1970 for an abscess in the right thigh region, due to an 
insect bite.  He was referred to the surgical clinic.  

On an Agent Orange protocol examination in May 1982, the 
eyes, skin, and lungs were normal.  Blood tests disclosed 
elevated SGOT and BUN.  The veteran's daughter was noted to 
have vitiligo.  

Subsequent VA records dated in 1984; private medical records 
dated in 1994 and 2000; and VA records dated from 2002 to 
2004 do not show treatment for myasthenia gravis, a chronic 
respiratory condition, chloracne, or porphyria cutanea tarda.  
On a VA examination in October 2003, the skin, eyes, and 
lungs were normal.  Such facts provide very negative evidence 
against these claims. 

Based on a review of the medical evidence, there is no 
medical evidence of the presence of myasthenia gravis, a 
chronic respiratory condition, chloracne, or porphyria 
cutanea tarda.  In the absence of current disability, there 
is no basis for service connection.  See Degmetich v. Brown, 
104 F3d 1328 (1997).  Since the most probative medical 
evidence supports a finding that the veteran does not have 
any of these conditions, service connection is not warranted, 
regardless of the claimed cause.  Although he said he was 
treated for these conditions within a short period of time 
after service, the records only show treatment for an 
abscess, which developed from an insect bite, not for a 
chronic skin condition.  The veteran's statement of what a 
doctor told him is not probative, because the veteran lacks 
the medical expertise necessary to reliably relay such 
information.  See Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Laypersons 
can describe symptoms, but are not competent to offer medical 
opinions or diagnoses.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the 
preponderance of the evidence is against the claims for 
service connection for myasthenia gravis, a chronic 
respiratory condition, chloracne, and porphyria cutanea 
tarda, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for myasthenia gravis, a chronic 
respiratory condition, chloracne, and porphyria cutanea tarda 
is denied.  




REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection for hypertension and a psychiatric 
disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, additional records should be obtained, and he 
should be afforded examinations.

With respect to the hypertension claim, the veteran's blood 
pressure at separation from service was 132/90, although on 
the VA examination in March 1970, blood pressure was 128/76.  
On an Agent Orange protocol examination in May 1982, the 
veteran's blood pressure was 130/90.  

The veteran should be asked to identify when and where he was 
first treated for hypertension, and he should be afforded an 
examination, with the claims file for review.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); see also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).   

As to a psychiatric disorder, in 1970, the veteran complained 
of a nervous condition, and current evidence shows he is 
prescribed anti-depressant medication.  The PTSD examination 
in 1997 did not contain a report of stressors; the veteran, 
who served in Vietnam, provided such a statement later in 
1997.  As a result, he should be afforded an examination, 
and, if the examination results in a diagnosis of PTSD, 
stressor development must be undertaken.    

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  Obtain all VA medical records showing 
the veteran's treatment from 1970 to 1984 
(if available).  VA medical records 
showing treatment for hypertension or a 
psychiatric condition from 1995 to the 
present time should be obtained as well.   

2.  Ask the veteran to identify when and 
where he was first treated for 
hypertension after service; obtain any 
records sufficiently identified by the 
veteran.  Tell the veteran to send VA 
copies of any evidence relevant to his 
claims for service connection for 
hypertension and a psychiatric disability 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.   Thereafter, schedule the veteran for 
a VA psychiatric examination, to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be made available to the examiner for 
review.  If a psychiatric disorder is 
diagnosed, the examiner is requested to 
render an opinion as whether the current 
disorder is related to service, and/or to 
the complaints noted shortly after 
service.  The examiner should also 
determine whether the veteran has PTSD; if 
PTSD is diagnosed, the specific stressor 
upon which the diagnosis is based should 
be reported in detail.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  If, and only if, the examiner 
provides a diagnosis of PTSD, request 
that the veteran complete and return a 
PTSD stressor questionnaire, and 
undertake appropriate verification of any 
stressors sufficiently identified by the 
veteran.  

5.  After the completion of paragraphs 1 
and 2, schedule the veteran for an 
appropriate examination to identify the 
nature and etiology of hypertension.  The 
claims folder is to be made available to 
the examiner for review.  The examiner is 
requested to render an opinion as to 
whether, based on examination findings, 
review of service and post-service medical 
records, and medical principles, 
hypertension had its onset in service, or 
within the one-year presumptive period 
(until February 1971).  

If so, the examiner should address whether 
any other currently shown cardiovascular 
disease is causally related to 
hypertension.  The opinion should include 
a complete rationale for all conclusions 
reached.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims for service connection for a 
psychiatric disorder, and hypertension.  
If either claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


